Citation Nr: 1456746	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  08-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for an eye disorder.

2.  Entitlement to service connection for an eye disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decisions issued by the RO.

In November 2013, the RO issued a rating decision granting service connection for tinnitus and posttraumatic stress disorder.  As this decision represents a full grant of these matters previously on appeal, they are no longer before the Board.

A review of the Veteran's Virtual VA and VBMS electronic claims file revealed additional VA outpatient treatment records dated through August 2014.

The reopened claim of service connection for an eye disorder, on the merits, is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1. The RO denied a claim for service connection for an eye condition in an unappealed March 2003 rating decision. 

2. The evidence received since the March 2003 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for an eye disorder.


CONCLUSIONS OF LAW

1. The March 2003 rating decision denying the claim of service connection for an eye condition is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2. New and material evidence has been received to reopen the claim of service connection for an eye disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the application to reopen the claim for service connection for an eye disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.


II.  Application to Reopen

The RO denied the Veteran's claim for service connection for eye condition in a March 2003 rating decision. At the time of this rating decision, the evidence of record consisted of the Veteran's service treatment records, which noted complaint and treatment of conjunctivitis, the Veteran's pre-service report that he wore glasses, as well as a prescription for glasses.  

Also of record were VA outpatient treatment records dated from 2001 to 2003, which include a September 2002 notation of old eye trauma in service and diagnosis of presbyopia and hyperopia.

The RO denied the claim, noting that there was no evidence of an eye disability acquired during service.  The RO noted that while there was a record of treatment in service for conjunctivitis, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by evidence following service.

The Veteran was notified of the March 2003 rating decision and of his appellate rights in a letter dated that same month. However, the Veteran did not appeal the decision and the Veteran did not submit any pertinent evidence within one year of the issuance of that decision. 38 C.F.R. § 3.156(b). Therefore, the March 2003 rating decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For applications to reopen received prior to August 21, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration which is neither cumulative nor redundant and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (effective prior to August 29, 2001). Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous final decision.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The evidence received since the March 2003 rating decision includes various written statement from the Veteran requesting service connection for blindness (hemianopsia) as a result of his service-connected coronary artery disease, status post myocardial infarction.

Recently added VA outpatient treatment records document diagnosis of cataracts in October 2010.  He was also assessed with right homonymous hemianopsia secondary to cerebrovascular accident in June 2011.  

The Veteran was also afforded a VA examination in February 2012, which revealed diagnoses of right homonymous hemianopsia, combined senile cataracts, mild hypertensive retinopathy, pinguecula of the conjunctivae, anisometropia-myopic shift of the left eye secondary to cataract, and macular drusen.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the March 2003 final denial of the claim for service connection. It is also not duplicative or cumulative of evidence previously of record, as the previous statements of record did not address service connection on a secondary basis. 

Moreover, the currently demonstrated evidence documents chronic eye disability, an unestablished fact necessary to substantiate the claim.  When combined with treatment records documenting eye complaints in service as well current eye disorders related to a heart condition, this evidence is suggestive of a potential relationship between these disabilities and thus raises a reasonable possibility of substantiating the claim. (The Board notes that the RO treated the claim for secondary service connection as a new claim; however, whether this is viewed as a new claim based upon a claim of secondary service connection or a reopened claim, the result is the same. Harder v. Brown, 5 Vet. App. 183 (1993).)

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an eye disorder are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. However, for reasons discussed below in the remand, the Board finds that further development is necessary before the merits of the claim can be addressed.


ORDER

As new and material has been presented to reopen the claim of service connection for an eye disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow.


REMAND

Upon review of the claims file, the Board believes that additional development on the reopened claim is warranted.

As indicated, the Veteran was afforded a VA examination in February 2012.  At that time, he was diagnosed with a number of eye disorders, including right homonymous hemianopsia, combine senile cataracts, mild hypertensive retinopathy, pinguecula of the conjunctivae, anisometropia, and macular drusen.

That examiner determined that the Veteran's loss of central vision of both eyes is due to senile cataracts and refractive error.  His visual field defect (right homonymous hemianopsia) is due to cerebrovascular accident.  She determined that the Veteran senile cataracts and refractive error are not secondary to coronary artery disease, and while coronary artery disease and cerebrovascular accident share risk factors, coronary artery disease is not a direct cause of cerebrovascular accident.

The examiner did not provide any supporting rational for the conclusion that the Veteran's eye disorders are not secondary to his service-connected coronary artery disease.  

In addition, the examiner did not provide an opinion as to whether any current eye disorder is related to service.  As noted above, the Veteran's service treatment records do document treatment for conjunctivitis and a prescription for eyeglasses.

Given the foregoing, the Board must remand the matter of service connection for an eye disorder for addendum opinion addressing the relationship, if any, between the claimed disability and the Veteran's service and service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action in order to return the claims file to examiner who provided the February 2012 medical opinion, or if unavailable, another suitable qualified examiner. The entire claims file must be made available to the designated examiner. If an examination is necessary, one should be provided. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired eye disability 1) had its clinical onset during service or otherwise was related to service; or 2) was proximately due to, caused by, or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected coronary artery disease, status post myocardial infarction.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner should consider the service treatment records documenting treatment for conjunctivitis and a glasses prescription, as well as post-service VA treatment records noting a history of ocular trauma in service.  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  

2.  After completing all indicated development, the AOJ should readjudicate the Veteran's claim remaining on appeal, to include on a secondary basis in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


